DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s claimed invention filed on August 13, 2020, in which claims 1-23 are currently pending.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: After a remarkable search and thorough examination of the present application, claims 1-23 are found to be allowable in view of the prior arts of record.
The prior art (US 2020/0305054) teaches that the first radio network node is configured to transmit a message comprising information indicating one or more slice identities supported by the first radio network node, to a second radio network node in the communication network. The first radio network node is further configured to receive, from the second radio network node in the communication network, a response message comprising information indicating one or more slice identities supported by the second radio network node. The first radio network node is further configured to obtain, during a connection setup of the wireless device to the network slice, a support indication indicating the slice ID the wireless device supports. The first radio network node is further configured to determine to initiate a mobility procedure towards the second radio network node taking the information in the received response message and the obtained support indication into account ([0080]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643